 VALERIE NURSING HOMEValerie Nursing HomeandNationalUnion ofHospital& Nursing Home Employees,Local 1199H,Retail,Wholesale&Department Store Union,AFL-CIO.Case 9-CA-6079January 25, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn September 20, 1971, Trial Examiner RobertCohn issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief, and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner and hereby orders that ValerieNursing Home, Dayton, Ohio, its officers,agents,successors,and assigns,shall take the action set forthin the Trial Examiner's recommended Order.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.CHAIRMAN MILLER,dissenting in part:Ido not believe that a casual request to see notestaken at a Board hearing, standing alone, constitutescoercive interrogation.I therefore dissent from the finding of that particular8(a)(1) violation.'The Trial Examiner found, andwe agree,that the Respondent's realmotive in discharging McGinnis was the latter's protected concerted ac-tivity under Section 8(a)(1) and (3) of the Act Contrary to the implicationof our dissentingcolleague,we do not find that union activity immunizes anemployee, who has characterized the food ofa nursinghome as "slop," fromdischarge. The evidence in this case is overwhelming that this incident wasnot the reason why Respondent discharged McGinnis The NLRA wasdesigned by Congress to protect employees from unlawful discharge Thiscan hardly be accomplished if an employer is free to seize upon a pretextto do indirectly what the law forbids him to do directly'We hereby correct the following inadvertent error in the Trial Ex-aminer's Decision In paragraph 1(c) of the recommended Order, "Convey-ing to employers" should read "Conveying to employees195 NLRB No. 651Nor do I believe that a nursing home employee isimmunized by her union activity from discipline forcharacterizing, in the presence of a patient and his wife,the food served by the institution as "slop."I therefore dissent from the 8(a)(3) finding.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This case, initiated by acharge filed February 9, 1971,' and a complaint issued onMarch 30, was tried beforeme onJune 2 in Dayton, Ohio.The complaint alleged that Valerie Nursing Home (herein theRespondent or Company) violated Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended (herein theAct), by discriminatorily discharging one of its employees onor about February 1, and by engaging in other acts andconduct which interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act. Respondent filed an answer in which itgenerally denied the commission of the unfair labor practicesalleged.At the close of the hearing, oral argument waswaived. Posthearing briefs were filed with me by counsel forRespondent and by counsel for the General Counsel; counselfor the Charging Party filed a memorandum in which hesupported the brief of the latter.Upon the entire record in this case, including my observa-tion of the demeanor of the witnesses while testifying,' andthe arguments of counsel, I make the following:FINDINGS OF FACTIJURISDICTIONThe Respondent is a partnership licensed to operate, andis operating, a proprietary nursing home in Dayton, Ohio,which commenced operations on or about April 1, 1970. Itwas stipulated by the parties that during the annual periodnext ensuing, Respondent, in the course and conduct of itsoperation,receivedgross revenues in the amount of$304,485.38.On the basis of the foregoing, I find that the operations ofRespondent affect commerce within the meaning of the Act,and that the Board would assert jurisdiction over the Re-spondent.3IITHE LABOR ORGANIZATION INVOLVEDNationalUnion of Hospital and Nursing Home Em-ployees, Local 1199H, Retail, Wholesale & Department StoreUnion, AFL-CIO (herein the Union), is a labor organizationwithin themeaningof Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Interference, Restraint, andCoercionThe Union commenced its organizational drive among theRespondent's employees on or about October 19, 1970. Onthat day, Union Organizer David Jones came into the kitchenof the Nursing Home and talked to several employees includ-ing Nora McGinnis,' concerning the benefits of joining the'All dates hereinafter refer to the calendar year 1971, unless otherwisespecifiedCfBishop and Malco, Inc.159 NLRB 1159, 1161SeeUniversityNursingHome, Inc,168 NLRB 263At the time in question, she was known as Nora Barker, at the time ofthe hearing, she had married and had taken the name of McGinnis She will(Cont) 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion. He left a few dozen authorization cards, and McGin-nis took several with her. She signed one of the cards thatevening andmailed it to the Union the followingmorning,and also induced two other employees to sign cards.Thereafter, the Union held meetings for interested em-ployees at the DaytonInn inDayton, Ohio, the first suchmeeting being held on November 30. Subsequent meetingswere held on December 7, and 28, 1970, and February 10,1971, the lattermeeting beingheld at the YMCA in Dayton.Attending these meetings were not only employees of theRespondent, but also of other nursing homes in the area,although thelastmeetingwas solely for the employees ofValerie.Several kitchen employees of Respondent testified that onthe day or two following several of the unionmeetings,Kitchen Supervisor Betty Cody interrogated them concern-ing their presence at the meeting, what was discussed, andwho else was there. The interrogations took place separately;however, each employee admitted that she attended the meet-ings but sought to shorten the conversation as much as possi-ble since she did not wish to discuss the matter with Cody.Cody deniedquestioningthe employeesconcerningthe meet-ings.'However, the employee witnesses impressed me as be-ing truthful and candid in their testimony; moreover, Codyadmitted that the union activities of the employees were atopic of discussion at the weekly supervisors'meetings and Ibelieve it to be a reasonable inference that she sought theinformation partly for that purpose. Accordingly, I discreditCody's denial and find that the interrogations took placesubstantially as testified to by the employees. Such interroga-tion, without legitimate purpose, clearly constitutes interfer-ence,restraint,and coercion within themeaningof Section8(a)(1), and I so find.'Prior to February, it had been the practice and policy ofthe Company to allow the kitchen employees to partake offood left over from the patients'mealssuch as salads, des-serts, etc.However, during that month, Supervisor Codyannounced to the kitchen employees that such practice wouldbe discontinued "until we vote the union out."' I find that thisconceded deprivation of employee privileges because of theirunion activities constitutes a violation of Section 8(a)(1) ofthe Act.About a week or two after one of theunion meetings,employee Opal Campbell observed Supervisor Cody takingdown the kitchen employees' work schedule. When Campbellinquired as to the reason therefore, Cody responded that shewas doing it pursuant to the direction of the Company'sadministrator.When Campbell persisted that she could notsee anything wrong with having the work schedule posted,Cody responded that she "guess[ed] it's too much like aunion." Cody admitted taking the schedule down, and tes-tified that the reason she did so was that she wanted all theemployees to be able to perform all duties in the kitchen. Thatis to say, she wished to be able to transfer any employee tobe referred to by that name herein'She did not, however,deny knowledge of the meetings since the timeand place thereof was apparently set forth in union circulars which weredistributed in and about the Respondent's premises prior to the event6According to the testimony of Alendia Smith,Cody, on one occasion,named other employees of Respondent who attended the meeting,withoutindicating how she(Cody) knew of their presence I find such statement toconstitute an "impression of surveillance"as that term has evolved in laborlaw. SeeHollyFarmsPoultryIndustries, Inc.,186 NLRB No 36'This testimony of employee Campbell was admittedby Cody Thepetition for the election was filed by the Union on December 8, 1970, thehearing upon such petition was held on January 22,the Decision and Direc-tion of Election was issued February 19, and the election was held on March25 See Case 9-RC-8839any job without the employee being able to retort that theschedule prescribed that she work only at a specific function,such as the steamtable. When asked whether she made theabove-quoted statement, Cody testified, "not to my knowl-edge, no." However, for reasons above stated,I am inclinedto credit Campbell and therefore find that the reason for theaction was related to the Union and was calculated to inter-fere with, restrain, and coerce employees in their Section 7rights in violation of Section8(a)(1).The evidence shows that at the time Betty Cody becamefood service supervisor in October 1970, it was companypolicy not to allow kitchen employees to utilize dining roomfacilities for eating purposes. Rather, they were supposed toeat their meals in the "conference room." However, becausethis room was apparently small, crowded, and smoky, severalof the kitchen employees requested that they be allowed totake their meals into the dining room, and this request wasgranted by Cody. This practice, however, soon gave rise tocomplaints from the nurses aides. In an apparent effort toreduce the friction which existed between the two groups ofemployees, Cody announced that kitchen employees wouldbe required to eat theirmealsand take their breaks in theconference room.The General Counsel argues that such change in policy wasin retaliation for the kitchen employeesengagement in unionactivities.However, there is scant evidence in the record toprove that kitchen employees were more active ormilitant inthe unioncampaignthan the nurses aides or, if they were,that the Respondentwas awareof it.Moreover, the Em-ployer's action does not seem to be unreasonable on its face,and is not union related by oral testimony as were the otherchanges discussed above Accordingly, I conclude and findthat this allegation of the complaint has not been proven bysubstantial evidence in the record considered as a whole.As previously noted, the hearing on the Union's petitionfor an election was held on January 22. Nora McGinnis wassubpoenaed (presumably by the Union) to attend the hearing,but was not called upon to testify. She did, however, makenotes of the testimony of a company witness respecting thefinancial condition of the Respondent. Several days later,while at work, Supervisor Cody told McGinnis that she hadheard that the latter had taken notes at the hearing and askedwhat they were. McGinnis replied that they were just somefigures.Cody asked if she could see them, but McGinnisdeclined.' The complaint alleges that such demand (request)constitutes a violation of Section8(a)(1).It seems clear that one who attends an NLRB hearingunder subpoena at the behest of a labor organizationis engag-ing in union or concerted activities protected by Section 7. Ofcourse, it is equally plain that not every inquiry concerningsuch activities isper secoercive within themeaningof Section8(a)(1). The Board, inBlue Flash Express,stated the standardas follows:In our view the test is whether, under all circum-stances, the interrogation reasonably tends to restrain orinterfere with the employees in the exercise of rightsguaranteed by the Act.'In my view, the conduct of Cody overstepped the boundsof legitimate inquiry here. Had she merely noted McGinnis'presence at the hearing and inquired what she was doingthere,an argumentcould be made thatsinceMcGinnis' con-duct was open and notorious, Cody's remark lacked anysemblance of interference and restraint. But to go further andmake inquiry of-and demand to see-notes taken at thehearing would seem clearly to impinge upon an employee's°Creditedtestimonyof McGinnis109 NLRB 591, 593 VALERIE NURSING HOMEfreedom to fully participate in a representation hearing,which is an activity zealously guarded by the Board.Accordingly, I find and conclude that the interrogation byCody of McGinnis' conduct at the NLRB hearing constitutedinterference, restraint, and coercion of employee rights inviolation of Section8(a)(1).On January 14, Nora McGinnis, along with employeesPhyllis Anderson, Julie Neal, and office girl Shirley Hall, wascalled into the office of supervisor of nurses, Rosalie Dyke. Itappears that Dyke called the employees into her office for thepurpose of attempting to track down the origin of a rumorthat two other employees were slated for dismissal by theCompany. However, none of those present volunteered anyinformation about the rumor, but Dyke admonished themabout starting rumors and "tattling." Near the end of thediscussion, one of the employees, Phyllis Anderson, askedDyke a question relating to the discussion of union activitieson companytime.According to the testimony of McGinnis(neither Anderson nor any of the other employees testified),Dyke responded that she did not want any discussion con-cerning the Union on companytime,or on the premises.However, on cross-examination,McGinnis testified thatDyke stated that "she didn't want any more gossip and tat-tling and confusion on the job; we were there to work, notgossip." Dyke denied that she used the term "premises" dur-ing the discussion but rather advised the employees that theycould discuss anything they wanted to on their own time butnot while on duty. She further testified that thiswas in ac-cordance with instructions from Respondent's administratorRebbin.Dyke impressed me as an honest and forthright witnessand I am inclinedto believe that McGinnis read into Dyke'sstatement a little more than was actually stated. Accordingly,in the absence of any corroboration by any of the other em-ployees present, I find and conclude that the General Counseldid not provethis allegationof the complaint by a preponder-ance of the evidence, and I will therefore recommend that itbe dismissed 10B.The Alleged Discharge of Nora McGinnisThis employee commenced work for the Respondent onAugust 9, 1970, as a kitchen helper and remained in thatcapacity until she was discharged by Cody on February 1.There is nothing in the record to detract from the conclusionthat during the course of her employment she was other thanan exemplary employee. Thus Opal Campbell testified thatshe had never heard Cody or Rebbin criticize McGinnis inher work; rather, she stated that she had heard Cody compli-ment McGinnis on several occasions."The incident which assertedly gave rise to the dischargeoccurred on Thursday, January 28. It appears that one of theduties of the kitchen helpers was to assist patients at mealtimes in small ways such as pouring their coffee, moving theirfood around, etc. McGinnis performed this function for apatient named Peal who was, apparently, a finicky eater andwhose wife visited him on frequent occasions bringing himvarious delicacies from her home. According to the report ofMrs. Peal to Supervisor Cody on the next day, Friday, Janu-ary 29, McGinnis, in the presence of Mr. Peal, referred to thefood of the Respondent as "slop." Cody advised Mrs. Pealthat she would "check into it." Although Cody, as a super-visor, possessed the authority to hire and fire, she discussed10In reaching this conclusion I have also considered that Dyke did notcall the meeting for the purpose of importuning the employees to abstainfrom engagingin union activities, but rather the issue arose because of thequestion of one of the employees11This testimony was not denied by Cody, Rebbin did not testify53the matter with Administrator Rebbin.12 She then reached thedecision to terminate McGinnis; however, the latter was offon Friday, and Cody was off on Saturday and Sunday. Ac-cordingly, Cody placeda noteon McGinnis' timecard onMonday morning to see her before McGinnis clocked in.When McGinnis came in at approximately 11 a.m. thatmorning, Cody terminated her and advised her that the rea-son for such termination was the report of the family of apatient, as aforesaid. McGinnis asked thenameof the family,but Cody refused to tell her."Analysis and Concluding FindingsIn my view, the General Counsel proveda prima faciecaseof discrimination by showing that McGinnis was an activeparticipant in the union campaign, that Cody (who made thedecision to fire her) was aware thereof and strongly opposedthe organizational efforts of the employees, and that, there-after,McGinnis was summarily terminated under circum-stances which raised suspicions as to the "real reason" or"true purpose" therefor." That is to say, as above noted,McGinnis' work record with the Company was concededlygood, and not marred by prior warnings or discipline con-cerning her performance. Moreover, the evidence shows thatthe making of uncomplimentary epithets concerning the foodat the Respondent's nursing home was not unknown amongthe kitchen help. Thus, employee Alendia Smith crediblytestified that other employees in the kitchen had from time totime made derogatory remarks concerning the food (particu-larly casserole dishes) and none had ever been reprimandedfor making such statements. Indeed, she testified that Codyherself made a defamatorystatementconcerning some spin-ach in the presence of two visitors in the dining room only2 weeks after McGinnis' discharge Under these circum-stances, I find it rather incredible that Cody would reach adecision to mete out the most extreme form of discipline, i.e.,discharge, to McGinnis on the basis of the one incident thatwas reported to her without even giving McGinnis an oppor-tunity to present her side of the story. Such conduct has beenheld to be evidence of discriminatory intent.15Further doubt is cast upon the proffered reason for thedischarge by the uncontradicted testimony of Alendia Smith.She stated that on the day of McGinnis' termination she wasa passenger in Cody's car and that the latter had advised herthat she had discharged McGinnis. When Smith asked thereason, Cody replied that it was "not on account of her unionactivities, just the statement that was made by her " HoweverCody further indicated that " ... it had been brewing for awhile " I believe it to be a reasonable inference from thatstatement that Respondent had considered ridding itself of" She testified that she did this because she was a new supervisor andwanted advice from her superiorTestimony of Cody°SeeThe Radio Officers' Union of the Commercial Telegraphers UnionAFL (A. H Bull Steamship Company) v NL R,B,347 U S 17Local 357,International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America v NL R.B,365 U S. 667, 675" Rockingham Sleepwear, Inc,188 NLRB No 110 See alsoUnitedStates Rubber Company v NLRB,384 F 2d 660, 662-663 (C A 5),where the court stated "Perhaps most damning is the fact that both [em-ployees]were summarily discharged after reports of their misconductwithout being being given any opportunity to explain or give theirversions of the incidents "At the hearing, McGinnis denied making the statement attributed to herby Mrs Peal, and the latter was not called as a witness pursuant to directionsfrom her doctor However, I deem it unnecessary to resolve this particularcredibility issue since, as indicated, I find substantial evidence of discrimina-tory intent assuming the report was made as testified to by Respondent'switness 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcGinnis because of her union activities for some time, andseized upon the Peal incident as a pretext.Finding the stated motive to be a false one, I am entitledto infer that the real motive " . . is one that the employerdesires to conceal- an unlawful motive-at least where, asin this case, the surrounding facts tend to reinforce that infer-ence.""Based upon all of the foregoing, I find and conclude thatthe termination of McGinnis was in order to discouragemembership in a labor organization in violation of Section8(a)(3) of the Act, and I will recommend an appropriateremedy.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in section III, above,occurring in connection with the Respondent's operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By discriminating against an employee in order to dis-courage union membership among its employees,Respond-ent engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.4. By interfering with,restraining,and coercing employeesin the exercise of rights guaranteed in Section7 of the Act,Respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.V. THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent discriminated againstNora McGinnis by terminating her employment because sheengaged in union and concerted activities protected by theAct, I will recommend that the Respondent be ordered tooffer her immediate reinstatement to her former position or,if that position no longer exists, to a substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of earningsshe may have suffered by reason of the discrimination againsther. Backpay shall be computed in accordance with the for-mula prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co., Inc.,138NLRB 716.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:"" Shattuck Denn Mining Corporation v NL R B,362 F 2d 466, 470(C A 9)" In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, theORDERRespondent, Valerie Nursing Home, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee in regard to his hire or tenure of employment, orany term or condition of employment, in order to discouragemembership in National Union of Hospital & Nursing HomeEmployees, Local 1199H, Retail, Wholesale & DepartmentStore Union, AFL-CIO, or any other labor organization.(b)Coercively interrogating employees concerning theirunion membership or union activities.(c) Conveying to employers the impression that union ac-tivities are under surveillance.(d)Altering or changing policies or practices of the Re-spondent respecting employees' work rules, practices or privi-leges because of employees' union membership, activities, orsympathies.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-teed them under Section 7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Offer Nora McGinnis immediate and full reinstatementto her former position or, if that position no longer exists, toa substantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her wholefor any loss of pay she may have suffered as a result of thediscrimination against her in the manner provided in thesection of this Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(d) Reinstate the policy and practice of the Respondent topost work schedules and to allow kitchen employees to par-take of leftover food.1e(e) Post at its Dayton, Ohio, facility copies of the attachednotice marked "Appendix."" Copies of said notice, on formsprovided by the Regional Director for Region 9, after beingduly signed by its authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall befindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes1iThis provision should not be construed to conflict with any contractualagreement Respondent may make or may have made with the Union con-cerning such matters" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD " VALERIE NURSING HOME55taken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 9, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.20IT IS FURTHER RECOMMENDED that the allegations of thecomplaint be dismissed in all respects other than those foundto have been sustained in the above findings and conclusions.30In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of this Order,what steps the Respondent has taken to complyherewith "WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the NationalLabor Relations Act, as amended.WE WILL offer Nora (Barker) McGinnis immediateand full reinstatement to her former position or, if thatpositron no longer exists, to a substantially equivalentpositionwithout prejudice to any seniority or otherrights and privileges previously enjoyed, and make herwhole for any loss of pay suffered as a result of thediscrimination against her.WE WILL reinstate our policy and practice of postingwork schedules for kitchen employees, and of allowingkitchen employees to eat leftover food.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in or activitieson behalf of National Union of Hospital & NursingHome Employees, Local 1199H, Retail, Wholesale &Department Store Union, AFL-CIO, or any other labororganization, by discharging or otherwise discriminatingagainst our employees in regard to their hire or tenureof employment or any term or condition of employment.WE WILL NOT coercively interrogate our employeesrespecting their union membership or activities.WE WILL NOT give our employees the impression thattheir union activities are being spied upon.WE WILL NOT alter or change our policies or practiceswith respect to employees' work rules or privileges be-cause of employees' membership in or activities on be-half of the above-named Union, or any other labor or-ganization.VALERIE NURSINGHOME(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individual, ifpresentlyserving inthe Armed Forces of the UnitedStates,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.This is an official notice and must not be defaced by any-one.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FederalOffice Building, Room 2407, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.